Citation Nr: 0920486	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-03 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to recognition as the 
surviving spouse for purposes of Department of Veterans 
Affairs (VA) dependency and indemnity compensation (DIC) 
benefits.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to recognition as the 
surviving spouse for purposes of death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to 
November 1945.  He died in April 1994.  The appellant claims 
as his former spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 
decisional letter of the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  

Although the RO implicitly reopened the appellant's claim 
when it decided the underlying issue on the merits in a May 
2006 decisional letter, the question of whether new and 
material evidence has been received to reopen such claim must 
be addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant. Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has 
therefore characterized the claims seeking entitlement to 
recognition as the surviving spouse accordingly.


FINDINGS OF FACT

1.  An unappealed decisional letter dated in October 2004 
denied the appellant's claim of entitlement to recognition as 
the surviving spouse for DIC and death pension purposes, 
essentially based on a finding that she was not married to 
him when he died.

2.  Evidence received since the October 2004 decisional 
letter does not tend to show that the appellant was married 
to the Veteran when he died, does not relate to the 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1.  Evidence received since the October 2004 decisional 
letter is not new and material and the claim for entitlement 
to recognition as the surviving spouse for purposes of DIC 
benefits is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

2.  Evidence received since the October 2004 decisional 
letter is not new and material and the claim for entitlement 
as recognition as the surviving spouse for purposes of VA 
death pension benefits is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A March 1998 Board decision denied the appellant's claims 
seeking recognition as the Veteran's surviving spouse for 
purposes of DIC benefits based on the fact that the evidence 
did not show that she was married to him at the time of his 
death.  She attempted to reopen her claim in June 2004 and 
also sought recognition as his surviving spouse for purposes 
of death pension benefits.  An October 2004 decisional letter 
also denied her claim seeking recognition as the Veteran's 
surviving spouse based on the findings of the 1998 Board 
decision.  She did not appeal this decision.  Accordingly, it 
is final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  38 C.F.R. § 3.156(a), 
defines "new" evidence as existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-
80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

To be recognized as a veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of said veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b)(1).

"Spouse" means a person of the opposite sex whose 
"marriage" to a veteran meets the requirements of 38 C.F.R. 
§ 3.1(j).  38 C.F.R. § 3.50(a).  For VA benefits purposes, a 
marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).

Where an attempted marriage (common law) is invalid by reason 
of legal impediment, VA regulations allow for certain 
attempted marriages to be nevertheless "deemed valid" if 
specific legal requirements are met.  Basically, such an 
attempted marriage will be "deemed valid" if:  (a) the 
attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52.

Evidence of record in October 2004 included a Certificate of 
Marriage showing the Veteran and the appellant were married 
in May 1961.  A divorce decree certifies they were divorced 
in December 1984.  His death certificate reveals that at the 
time of his death he was married and that the name of his 
spouse was M.D.R., not the appellant.  In her 1995 claim, she 
acknowledged that she divorced him but reported that after 
the divorce she made a home with him and took care of him.  

Evidence of record in October 2004 also included two 
supporting statements regarding marriage (VA Forms 21-4171).  
One of those statements, signed by A.M.M.U., stated that the 
Veteran and appellant lived together in New York in the 1960s 
but that they did not live together continuously, and that he 
entered into another, ceremonial marriage with a M.G. in 1984 
that ended with the death of the Veteran in 1994.  The other 
statement did not reference the marriage to M.G.

Evidence received since the October 2004 decisional letter 
includes an April 2007 written statement from the appellant 
where she again acknowledged her divorce from the Veteran and 
also reported that she took care of him after the divorce 
until his death.  She requested that VA take into 
consideration his "maltreatment" which led to the divorce 
and that the VA consider her a "deemed valid widow."

In order to reopen her claim, the appellant would need to 
submit new evidence that shows she was married to the Veteran 
at the time of his death.  The majority of the evidence 
submitted by the appellant is not new as it is cumulative of 
evidence previously of record.  Her written contentions in 
April 2007 are new, as they were not previously of record; 
however, this evidence is not material as it does not tend to 
show that she was married to him at the time of his death in 
1994.  

Significantly, she has not contended that she was married to 
the Veteran at any time after their divorce in 1964.  Also, 
with respect to her request to be considered a "deemed valid 
widow," she has not denied knowledge of his marriage to M.  
His marriage to M. is an impediment that the appellant was, 
by her own statements, aware of and, by definition, renders 
her ineligible for consideration as a "deemed valid widow."  

Instead, the objective evidence, namely the Veteran's death 
certificate as well as a VA Form 21-4171, shows that he was 
married to someone else at the time of his death.  As the 
evidence submitted does not show that the appellant was 
married to him at the time of his death, it does not relate 
to an unestablished fact necessary to substantiate the claim, 
does not raise a reasonable possibility of substantiating the 
claim, and is not material.  Hence, the preponderance of the 
evidence is against the appellant's claims to reopen, and 
they must be denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in a claim to reopen a previously finally denied claim, 
VA, by way of a specific notice letter, must notify the 
claimant of what evidence and information (1) is necessary to 
reopen the claim; (2) is necessary to substantiate each 
element of the underlying claim; and (3) is specifically 
required to substantiate the element or elements needed that 
were found insufficient in the prior final denial on the 
merits.  A review of the claims file shows that the appellant 
has not received any notice that would comply with Kent.  

However, in this case, VCAA notice is not required because 
the issue presented involves a claim that cannot be 
substantiated as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).

As explained above, the appellant has specifically stated 
that she and the Veteran were divorced at the time of his 
death, and she has not disputed that he was married to 
another woman at the time of his death.  For this reason, the 
law as mandated by statute, and not the evidence, is 
dispositive of this appeal.  Thus, VCAA notice is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis, 6 Vet. App. (where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.





	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having not been submitted, the 
application to reopen a claim for entitlement to recognition 
as the surviving spouse for purposes of DIC benefits is 
denied.

New and material evidence having not been submitted, the 
application to reopen a claim for entitlement as recognition 
as the surviving spouse for purposes of VA death pension 
benefits is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


